Citation Nr: 0531714
Decision Date: 11/21/05	Archive Date: 01/12/06

Citation Nr: 0531714	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-49 104A	)	DATE NOV 21 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel









VACATUR

Historically, the veteran's claim of service connection for 
PTSD was initially denied on the merits in an October 1996 
decision by the Los Angeles Department of Veterans Affairs 
Regional Office, and the veteran appealed.  In May 2004, the 
Board of Veterans' Appeals (Board) issued a remand of the 
veteran's appeal as to the issue of entitlement to service 
connection for PTSD for additional development, to include 
notice of the Veterans Claims Assistance Act of 2000 (VCAA), 
and to ensure that he was advised specifically of what he 
needs to establish his claim of service connection for PTSD, 
and of his and VA's respective responsibilities in claims 
development.  Subsequent to the issuance of that remand, the 
Board was informed that the veteran had submitted to VA a VA 
Form 21-4142 in March 2004 (which was not associated with the 
claims folder prior to the Board's issuance of the May 2004 
remand), wherein he expressly stated his desire to withdraw 
his appeal as to the issue of service connection for PTSD.  
The veteran reiterated his request to withdraw such appeal in 
a June 2004 letter.  

The veteran's withdrawal of his appeal as to the issue of 
entitlement to service connection for PTSD renders the May 
2004 remand directing additional development of that claim 
moot.  In this circumstance, the appropriate remedy is to 
vacate the May 2004 Board remand and to issue a decision 
which dismisses the instant appeal based on the veteran's 
withdrawal of the same.  Simultaneous with the issuance of 
this vacatur, another decision will be issued under the same 
docket number, based on the veteran's request to withdraw 
this appeal.  


ORDER

The Board remand of May 10, 2004, in the above captioned 
appeal is vacated.  


	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




Citation Nr: 0412214	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  96-49 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for diabetes 
mellitus as a result of herbicide exposure is addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1969 to November 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
November 2003, the Board remanded this matter to the RO for 
additional development.  The case has now been returned to 
the Board.

(The matter of service connection for diabetes mellitus as a 
result of herbicide exposure is addressed in a separate 
decision because the veteran assigned power of attorney for 
that issue to an attorney.  See letter dated September 23, 
2003.)

This case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The veteran claims that he has PTSD as a result of combat and 
other traumatic experiences in Vietnam.  None of these 
incidents have been corroborated by independent sources.  The 
veteran's service personnel and medical records do not 
reflect combat exposure.  The United States Court of Appeals 
for Veterans Claims (Court) has held that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that the VA had adopted the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) and noted that the major 
effect was that the criteria changed from an objective "would 
evoke ... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ." 38 C.F.R. § 3.304(f).  
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the DSM-IV as the governing criteria for diagnosing PTSD.

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality." The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

The Board's November 2003 remand instructed the RO to attempt 
to verify the veteran's claimed stressors in Vietnam, to 
obtain medical records from the Social Security 
Administration (SSA), to obtain all relevant VA and non-VA 
medical records, to afford the veteran a VA psychiatric 
examination, and to otherwise fully comply with the VCAA.  
However, the RO has recertified the appeal to the Board, but 
has not complied with the remand instructions.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Social Security Records 
(apparently received at the RO in April 2004) were forwarded 
to the Board (without RO review).



Hence, this matter is again remanded for the following:

1.  The RO must comply with all 
provisions of the VCAA.  The RO should 
notify the veteran of evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
The veteran should be specifically 
advised to submit everything he has 
pertaining to his claim..  

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
psychiatric treatment.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.

3.  The veteran should also be requested 
to provide additional information, such 
as names, dates, locations, units, and 
duty assignments, to clarify the events 
of his claimed stressors.  

4.  The RO should then make another 
attempt to verify the veteran's claimed 
stressor events in Vietnam from the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR) at 
7798 Cissna Road, Springfield, Virginia 
22150-3197.  If USASCRUR is unable to 
provide such information, they should be 
asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  In 
addition to any other stressor events 
identified by the veteran, USASCRUR 
should be requested to certify the 
veteran's involvement in or exposure to 
(a) the deaths of 2 friends when a child 
threw a hand grenade into a cab, (b) the 
shooting of a Vietnamese man trying to 
board his ship, (c) the discovery of the 
limbless body of an American soldier 
floating in the ocean, (d) a land battle 
with the Vietcong, and (e) the killing of 
2 Vietcong divers while planting 
explosives to his ship. 

5.  Thereafter, the RO must make specific 
determinations, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy or was exposed 
to a stressor or stressors in service, 
and if so, to identify the nature of the 
specific stressor or stressors.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.

6.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine whether, as likely as not, he 
has PTSD (under DSM-IV criteria) related 
to a verified event(s) in service.  The 
claims folder must be reviewed by the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record, to 
include the December 1999 opinion of Dr. 
R.A.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  The RO 
must consider all applicable laws and 
regulations (including revisions to 38 
C.F.R. § 3.304(f)).  If the benefit 
sought remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  

                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





 
 
 
 


